DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
This Office action is in response to the RCE filed on 01/28/2022.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al. (US 2016/0006633), in view of Ennis, JR. et al. (US 2011/0004914).

As to claim 1, KIMURA discloses the invention as claimed, including a computer-implemented method for network management (Fig. 1) comprising: 
applying, by an operator node (4, Fig. 3), a configuration policy to a target node (2, Fig. 1) by running a set of tests on the target node to determine a presence of a set of node objects within a configuration of the target node (Fig. 11; ¶0004, “generating monitoring items by pre-defining rules of generating monitoring items, and applying rules to each monitoring target device”; ¶0024, “the configuration of the monitoring location/item selection rule table”; ¶0108; ¶0110, “FIG. 11 shows that the monitoring location/item selection rule to which the rule ID of “1” is assigned is a rule of causing “Throughput of target disk” to be the monitoring item for “disk” resources”);
a subset of the set of node objects not present within the configuration of the target node on a unit associated with the operator node (Figs. 6-7; Fig. 10, “add or delete”; ¶0065; ¶0079, “The node operation information table 46 is a table that is used for storing and retaining operation information related to the respective processes 33 running on the monitoring target device 2”; ¶0084, “The resource access information ; and 
in response to a receiving a selection of one or more of the subset of node objects from a user: generating, by the operator node, an updated configuration policy comprising a set of scripts each configured to, when executed, modify the target node to include one or more of the selected node objects (¶0006, “configuration-dependent rules need to be updated after the configuration change”; ¶0065, “an operation information updating unit 41”; ¶0073, “the monitoring item generation unit 59 is a program having a function of generating (deciding) new monitoring items based on the updated selected node table 52 and monitoring location/item selection rule table 53”; ¶0132, “the monitoring items to be monitored thereafter based on the updated node operation information table 46 and the resource access information table 47, and the monitoring location/item selection rule table 53 (FIG. 11), the updated inter-node direct relation table 49 and the inter-node reachable relation table 50, and updates the monitoring item table 54”; ¶0136); and 
re-configuring, by the operator node, the target node to include the selected node objects by executing the set of scripts of the updated configuration policy (¶0007, “easily change the monitoring items pursuant to the configuration change of the monitoring target device, it is considered that the operation and management of systems, particularly those that frequently undergo configuration changes, can be simplified”; ¶0012, “monitoring items can be easily changed pursuant to the configuration change of the monitoring target device”; ¶0073, “the monitoring item generation unit 59 is a program having a function of generating (deciding) new 

KIMURA does not specifically disclose displaying, by the operator node, a graphic user interface. However, Ennis discloses displaying, by the operator node, a graphic user interface (Figs. 3-5; ¶0003, “A display device displays a visual data presentation that includes a representation of device or network infrastructure changes, operational issues, and policy compliance information in a common view for a group of devices in the computer network”; ¶0004, “feature can be incorporated into the timeline view such that additional information about graphically represented changes or operational issues is displayed based on the position of a user-controlled cursor within the display area”; ¶0007, “timeline, topology, and table views can include hyperlinks to other visual data presentations relating to more specific information about device or network changes, operational issues, and policy compliance”; ¶0027; ¶0035, “the display device can be a graphical user interface (GUI) which allows the user to selectively control the format and content of the display”; ¶0036).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of KIMURA to include displaying, by the operator node, a graphic user interface, as taught by Ennis because it would more convenient for the user to manage the network visually, thereby easily  

As to claim 2, KIMURA discloses the method of claim 1, wherein the configuration policy is generated in response to receiving, by the operator node, a selection of the set of node objects for inclusion within the configuration (¶0006, “configuration-dependent rules need to be updated after the configuration change”; ¶0065, “an operation information updating unit 41”; ¶0073, “the monitoring item generation unit 59 is a program having a function of generating (deciding) new monitoring items based on the updated selected node table 52 and monitoring location/item selection rule table 53”; ¶0132, “the monitoring items to be monitored thereafter based on the updated node operation information table 46 and the resource access information table 47, and the monitoring location/item selection rule table 53 (FIG. 11), the updated inter-node direct relation table 49 and the inter-node reachable relation table 50, and updates the monitoring item table 54”; ¶0136). 

As to claim 3, KIMURA discloses the method of claim 2, wherein the selection of the set of node objects is received from a user of the operator node (¶0053, “selecting the monitoring items of the monitoring target device 2, and notifying the selected monitoring items to the monitoring apparatus 3, and is configured by comprising, as shown in FIG. 3”; ¶0056, “selecting the monitoring items of the monitoring target device 2 based on the extraction result as a result of taking particular note of the relation between the processes operating on the monitoring target device 2”). 
wherein each of the set of node objects comprises a node software component (¶0131, “the configuration table 48 according to the updated contents of the node operation information table 46 that was updated by the operation information updating unit 41”). 

As to claim 5, KIMURA discloses the method of claim 1, wherein the set of tests comprises a set of scripts or executables that, when run, determine the presence of one or more of the set of node objects at the target node (¶0067, “The operation information updating unit 41 is a program having a function of updating the node operation information table 46 and the resource access information table 47 based on the operation information of each monitoring target device 2”; ¶0102, “when the configuration of the monitoring target device 2 is changed, the relation node update flag column 52BC stores a flag representing whether the corresponding process 33 should still be used”; ¶0114, “The monitoring item update flag is used in the course of performing the processing of updating the monitoring item table 54 and other tables pursuant to the change in the configuration of the monitoring target device 2”; ¶0137, “the operation information updating unit 41…the monitoring item generation unit 59 respectively update the corresponding node operation information table 46”; ¶0162; ¶0163).

As to claim 7, KIMURA discloses the method of claim 1, wherein re-configuring the target node to include the identified subset of node objects comprises installing each of the subset of node objects at the target node (¶0007, “easily 

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, KIMURA discloses an operator node for network management, the operator node comprising a hardware computing system specially configured to perform steps (Figs. 2-3; ¶0049; ¶0050; ¶0054; ¶0116; ¶0356).

As to claim 9, it is rejected for the same reasons set forth in claim 2 above. 

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above. 

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.
a non-transitory computer-readable storage medium storing executing computer instructions for network management, the instructions, when executed, cause an operator node (Figs. 2-3; ¶0050; ¶0054; ¶0116; ¶0356).

As to claim 16, it is rejected for the same reasons set forth in claim 2 above. 

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 18, it is rejected for the same reasons set forth in claim 4 above.

As to claim 19, it is rejected for the same reasons set forth in claim 5 above. 

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA, Ennis, further in view of Ramankutty et al. (US 2010/0299419).

As to claims 6, 13 and 20, KIMURA does not specifically disclose initiating a self-scan of the target node by the target node and receiving the configuration of the target node in response to the self-scan. However, Ramankutty discloses initiating a self-scan of the target node by the target node and receiving the configuration of the target node in response to the self-scan (¶0008, “performing a self-test at the network device to determine how to configure the network device on the .

Conclusion
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crudele et al. (US 2013/0227109),  Aaron et al. (US 2013/0054766), Nicodemus et al. (US 2009/0158302) disclose policy-based resource management with target-driven remediation on server. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        February 26, 2022